UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS DONNELL SIFFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:07-cr-00097-RJC-1; 3:14-cv-00001-RJC)


Submitted:   July 24, 2014                    Decided: July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Donnell Sifford, Appellant Pro Se.    Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Donnell Sifford seeks to appeal the district

court’s    order    denying    as    successive       and    unauthorized     his   28

U.S.C. § 2255 (2012) motion.            The order is not appealable unless

a   circuit     justice       or      judge     issues        a    certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard       by      demonstrating      that

reasonable    jurists      would      find     that     the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural         grounds,       the    prisoner       must

demonstrate    both    that     the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sifford has not made the requisite showing.                         Accordingly,

we deny Sifford’s motion to expedite as moot, deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3